Citation Nr: 0900146	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  04-13 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service-connection for a right knee 
disability as secondary to service-connected right ankle 
trauma.

2.  Entitlement to service connection for a left knee 
disability as secondary to service-connected right ankle 
trauma.

3.  Entitlement to service connection for a right hip 
disability as secondary to service-connected right ankle 
trauma.

4.  Entitlement to service connection for a left hip 
disability as secondary to service-connected right ankle 
trauma.

5.  Entitlement to service connection for a lumbar spine 
disability as secondary to service-connected right ankle 
trauma.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to March 
1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
St. Paul, Minnesota, VA Regional Office (RO).  

This case has previously come before the Board.  In November 
2006, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

In connection with this appeal, the veteran requested a 
personal hearing before a Veterans Law Judge at the RO.  He 
withdrew his hearing request in December 2005.  See 38 C.F.R. 
§ 20.704(e) (2008).  


FINDINGS OF FACT

1.  Right knee patellofemoral degenerative changes are not 
proximately due to or the result of service-connected right 
ankle trauma.  

2.  Left knee patellofemoral degenerative changes are not 
proximately due to or the result of service-connected right 
ankle trauma.  

3.  A right hip disability is not shown.

4.  A left hip disability is not shown.  

5.  Lumbar spine degenerative disc disease is not proximately 
due to or the result of service-connected right ankle trauma.  


CONCLUSIONS OF LAW

1.  Disability due to right knee patellofemoral degenerative 
changes is not attributable to service-connected disease or 
injury.  38 C.F.R. § 3.310 (2008).

2.  Disability due to left knee patellofemoral degenerative 
changes is not attributable to service-connected disease or 
injury.  38 C.F.R. § 3.310 (2008).

3.  Disability due to a right hip disorder is not 
attributable to service-connected disease or injury.  38 
C.F.R. § 3.310 (2008).

4.  Disability due to a left hip disorder is not attributable 
to service-connected disease or injury.  38 C.F.R. § 3.310 
(2008).

5.  Disability due to lumbar spine degenerative disc disease 
is not attributable to service-connected disease or injury.  
38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The Board 
notes that the December 2006 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

The Board notes that although an adequate notification letter 
was not sent prior to the initial adjudication of the 
claimant's claims, this was not prejudicial to the claimant 
since the claimant was subsequently provided adequate notice.  
If there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service records, VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in August 2008.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria & Analysis

In this case, the veteran has limited his appeal to secondary 
service connection.  In November 2002, and in an April 2004 
VA Form 9, he asserted that he had a right knee and right hip 
disorder, a left knee and left hip disorder, and a low back 
disorder, as result of service-connected right ankle trauma.  
The Board finds that service connection is not warranted.  

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2008).  When aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order 
to warrant service connection on a secondary basis for the 
claimed disorders on appeal, the evidence must show that the 
veteran's service-connected disability either caused or 
aggravated the claimed disorders on appeal.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  A "pain alone" claim must fail when there is no 
sufficient showing that pain derives from an in-service 
disease or injury.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  Stated differently, a claim fails if 
there is an absence of disability or an absence of disease or 
injury.

Service connection was established for right ankle trauma in 
1978, and in a November 2002 claim, the veteran asserted that 
as a result of the service-connected right ankle disability, 
he had disorders of the right knee, right hip, left knee, 
left hip, and low back.  He added that, at times, he could 
barely walk due to pain in the knees, hips and low back.  

A January 2000 private report and a November 2002 VA 
examination report note that his gait was normal.  The Board 
notes that while private records, dated in January 1997 and 
February 1997, reflect complaints to include discomfort in 
the right ankle interfering with all weight bearing, and 
difficulty ambulating due to his right ankle was noted, as 
well as right lower extremity and back pain, the records 
reflect that in March 1997, he underwent an Evans procedure 
of the right ankle for ligament reconstruction, and in July 
1997, a very stable ankle was noted.  

In addition, while an October 2000 private record notes 
patellar femoral pain syndrome with chronic chondromalacia 
patella causing his patella to lock up, and the examiner 
noted in a July 2003 record that the veteran was walking with 
a limp and had decreased range of motion of the back, an 
opinion to the effect that the service-connected right ankle 
disability caused or aggravated any back, knee, or hip 
disorder was not provided.  Further, while a July 2004 Social 
Security Administration (SSA) disability determination notes 
osteoarthritis of the knees, bilateral hips, and lower back, 
there is no competent opinion to the effect that any knee, 
hip, or back disorder was caused or aggravated by the 
service-connected right ankle trauma.  The Board notes that 
VA x-ray examination of the knees and hips in November 2002 
was noted to be normal, and x-ray examination of the hips in 
August 2008 was normal.  While x-ray examination of the knees 
in August 2008 showed minimal degenerative spurring of the 
patellofemoral joints and x-ray examination of the lumbar 
spine showed mild degenerative disc disease at L3-L4 and L2-
L3, there is no competent opinion to the effect any knee, 
hip, or back disorder is caused or aggravated by the service-
connected right ankle trauma.  

The Board notes that a determination in this case requires 
competent evidence.  Importantly, the Board notes that the 
veteran is competent to report his symptoms, to include pain 
and functional impairment.  As a layman, however, his opinion 
alone is not sufficient upon which to base a determination as 
to diagnosis or a relationship between service and current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record, 
to include the opinions to the contrary.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Significantly, on VA examination in August 2008, the examiner 
stated that it was less than likely that either the right 
knee or the left knee disorder was related to the service-
connected right ankle disability.  The examiner noted that 
the patellofemoral joint was not a weight-bearing joint and 
that if an altered gait was causing his symptoms, it would be 
a result of weight bearing aspects of the joint.  In 
addition, the examiner stated that since neither the hips nor 
the knees showed any objective findings from abnormal weight 
bearing, it would not be expected in the lumbar spine.  

In summary, the examiner concluded that there was no 
disability of the right or left hip and that it was less than 
likely that patellofemoral degenerative changes in the right 
knee or left knee, or lumbar spine degenerative disc disease 
at L2-3 and L3-4 were related to the service-connected right 
ankle disability.  The examiner noted that the veteran had 
had a physical position working in a paper mill, and that 
lumbar spine degenerative disc disease progressed with age 
and that the findings in regard to the veteran's lumbar spine 
were consistent with his age.  

In this case, the Board has accorded more probative value to 
the August 2008 medical opinion.  The examiner reviewed the 
claims file, and provided a detailed report and a complete 
rationale for the opinions.  The Board notes that the 
findings contained in the August 2008 VA examination report 
are not inconsistent with the findings contained in the 
November 2002 VA report of examination.  

The preponderance of the evidence the claims of entitlement 
to service connection for a disorder of the right knee, right 
hip, left knee, left hip, and lumbar spine secondary to 
service-connected right ankle trauma.  Consequently, the 
benefits sought on appeal are denied.  


ORDER

Service connection for a right knee disability as secondary 
to service-connected right ankle trauma is denied.

Service connection for a left knee disability as secondary to 
service-connected right ankle trauma is denied.

Service connection for a right hip disorder as secondary to 
service-connected right ankle trauma is denied.

Service connection for a left hip disorder as secondary to 
service-connected right ankle trauma is denied.

Service connection for a lumbar spine disability as secondary 
to service-connected right ankle trauma is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


